DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/7/21 was considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dongwoo Fine-Chem Co. (KR 10-2020-0084677, cited by Applicant, machine translation enclosed, hereinafter “Dongwoo”) in view of Ahn (US 2016/0147361).	Regarding claim 1, Dongwoo discloses an electronic device, comprising (Fig. 6): 	a display panel (Fig. 6, display panel 360, machine translation page 5); 	a touch panel disposed on the display panel (Fig. 6, touch sensor layer 200, machine translation page 5); and 5	a printed circuit film electrically connected to the touch panel (Fig. 5, flexible printed circuit board 170, machine translation page 5).	Dongwoo does not disclose in the embodiment of Figs. 5-6 the printed circuit film comprising a first portion having a first thickness, and a second portion having a second thickness greater than the first thickness,	wherein a boundary between the first portion and the second portion overlaps the touch panel in a thickness direction of the touch panel.	However, Dongwoo teach in another embodiment of Fig. 1 a flexible printed circuit board 170 comprising a first portion having a first thickness (Fig. 1, flexible printed circuit board 170 portion where lower cover layer 172a is removed is first thickness), and a second portion having a second thickness greater than the first thickness (Fig. 1, flexible printed circuit board 170 portion after first bent portion C1 adjacent both sides of conductive intermediate structure 160 having lower cover layer 172a is a second thickness),	wherein a boundary between the first portion and the second portion overlaps the touch panel in a thickness direction of the touch panel (Fig. 1, boundary is at right side of conductive intermediate structure 160 and the boundary overlaps the touch sensor layer 100 in the thickness direction (vertical direction in the figure)).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dongwoo to have the printed circuit film comprising a first portion having a first thickness, and a second portion having a second thickness greater than the first thickness, wherein a boundary between the first portion and the second portion overlaps the touch panel in a thickness direction of the touch panel, as further taught by Dongwoo, because such a modification is a simple substitution of one type of flexible circuit connection structure for another producing a predictive result of electrically connecting the flexible circuit connection structure to the touch sensor layer.	Dongwoo does not explicitly disclose at least a portion of the second portion 10contacts the touch panel.	Ahn teaches an edge of the touch screen panel contacts the flexible printed circuit board (Fig. 9, [0102-0103], desiccants 59 used at edge of touch screen panel 53 that contacts flexible printed circuit board 55).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dongwoo to include desiccants and have at least a portion of the second portion 10contacts the touch panel, such as taught by Ahn, for the purpose of corrosion prevention and insulation (Ahn, [0103]).
	Regarding claim 2, Dongwoo as modified by Ahn discloses the electronic device of claim 1, further comprising an optical film disposed on the touch panel, wherein the first portion is disposed between the optical film and the touch panel (Dongwoo, Fig. 1, first portion at element 160 is disposed between the optical film 150 and the touch sensor layer 100 when viewed from a direction of the right end of touch sensor layer 100 toward the optical layer 150).
	Regarding claim 3, Dongwoo as modified by Ahn discloses the electronic device of claim 2, wherein the boundary between the first portion and the second portion is disposed between the optical film and the touch panel (Dongwoo, Fig. 1, boundary near element 160 is disposed between the optical film 150 and the touch sensor layer 100 when viewed from a direction of the right end of touch sensor layer 100 toward the optical layer 150).
	Regarding claim 7, Dongwoo as modified by Ahn discloses the electronic device of claim 2, wherein the optical film is attached to a first 5surface of the printed circuit film (Dongwoo, Fig. 1, machine translation page 3, optical layer 150 is attached to circuit connection structure at first bent portion C1 at first surface 172a).
	Regarding claim 8, Dongwoo as modified by Ahn discloses the electronic device of claim 2, further comprising:	an adhesive layer disposed between the optical film and the touch panel (Fig. 6, machine translation page 5, second point adhesive layer 225 is disposed between the touch sensor layer 200 and the optical layer 210).	Dongwoo as modified by Ahn does not explicitly disclose 	an insulating layer disposed between the adhesive layer and the touch panel, 	10wherein the adhesive layer and the insulating layer are spaced apart from the printed circuit film in a direction that is parallel to an upper surface of the touch panel.  
	However, Ahn further teaches	an insulating layer disposed between the adhesive layer and the touch panel (Fig. 9, [0069], reinforcement film 56 is between the adhesive layer 54 and touch screen panel 53), 	10wherein the adhesive layer and the insulating layer are spaced apart from the printed circuit film in a direction that is parallel to an upper surface of the touch panel (Fig. 9, [0069], the reinforcement film 56 and the adhesive layer 54 are separated from the printed circuit film 55 in a direction parallel to an upper surface of the touch panel 51).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a reinforcement film in the device of Dongwoo and Ahn an insulating layer disposed between the adhesive layer and the touch panel, 	10wherein the adhesive layer and the insulating layer are spaced apart from the printed circuit film in a direction that is parallel to an upper surface of the touch panel, as further taught by Ahn, for the purpose of strengthening the bond between the optical layer and the touch screen panel.  
	Regarding claim 9, Dongwoo as modified by Ahn discloses the electronic device of claim 8, wherein: 	the optical film is attached to upper surfaces of the adhesive layer and the printed circuit 15film (Dongwoo, Figs. 1 and 5, machine translation pages 3 and 5, optical film 150 is attached to upper surface of printed circuit film 170 at layer 172a at first bent portion C1 and to adhesive layer 225); and	the upper surface of the adhesive layer is aligned with the upper surface of the printed circuit film in a direction that is parallel to the upper surface of the touch panel (Dongwoo, Figs. 1 and 5, machine translation pages 3 and 5, adhesive layer 225 is aligned with upper surface of the printed circuit film 170 (at element 160) in a direction that is parallel to the upper surface of the touch panel 200).	Regarding claim 10, Dongwoo as modified by Ahn discloses the electronic device of claim 1, wherein the printed circuit film comprises: 	20a base layer (Dongwoo, Fig. 1, machine translation page 3, core layer 175); 	a conductive layer disposed on a first surface of the base layer (Dongwoo, Fig. 1, machine translation page 3, lower circuit wirings 172a); and 	a coverlay configured to cover the conductive layer, wherein the boundary is defined by an end of the coverlay (Dongwoo, Fig. 1, machine translation page 3, lower cover layer 172a, boundary is defined by end of coverlay at element 160).  
	Regarding claim 11, Dongwoo as modified by Ahn discloses the electronic device of claim 10, wherein the coverlay contacts the touch panel (Dongwoo, Fig. 1, machine translation page 3, lower cover layer 172a in the modified device contacts the touch sensor layer 100).
	Regarding claim 12, Dongwoo as modified by Ahn discloses the electronic device of claim 1, wherein: 	the touch panel comprises an edge extending in a first direction (Dongwoo, Figs. 1-2, machine translation pages 3-4, touch sensing layer with elements 110, 115, 120, 125, 130, 135, has a right side edge extending in a first (vertical) direction); 	5the printed circuit film covers at least a portion of the edge (Dongwoo, Figs. 1-2, machine translation pages 3-4, the printed circuit film covers a portion of the edge to connect at bonding region B); and 	a length of the edge in the first direction is greater than a width of the printed circuit film in the first direction (Dongwoo, Figs. 1-2, machine translation pages 3-4, bonding portion B where printed circuit film connects in vertically smaller than the width of the touch sensor in the vertical direction).  
	Regarding claim 13, Dongwoo as modified by Ahn discloses the electronic device of claim 12, wherein: 	10the touch panel has a sensing region for sensing an external input and a peripheral region adjacent to the sensing region (Dongwoo, Figs. 1-2, machine translation pages 3-4, touch sensing layer elements 110, 115, 120, and 125 defines sensing region for sensing an external input and areas external to these elements define the peripheral region); 	the touch panel comprises a plurality of electrodes disposed in the sensing region and a plurality of pads disposed in the peripheral region and arranged along the first direction (Dongwoo, Figs. 1-2 and 5, machine translation pages 3-5, electrodes 110 and 120 for touch panel in sensing region and bonding pads 375 (Fig. 5) are arranged along first direction in bonding region B (Fig. 2)); and 	when viewed in the thickness direction, the boundary between the first portion and the 15second portion is disposed between the edge and the plurality of pads (Dongwoo, Figs. 1, 2 and 5, boundary at element 160 edge is disposed between the edge and the plurality of pads).  
	Regarding claim 14, Dongwoo as modified by Ahn discloses the electronic device of claim 13, but does not explicitly disclose wherein a boundary between the sensing region and the peripheral region is a curved line or a circle in a plan view.	The Examiner takes Official Notice that it is well known to form a touch sensitive surface wherein a boundary between the sensing region and the peripheral region is a curved line or a circle in a plan view (see Berthaud US 7,932,893).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dongwoo and Ahn to have wherein a boundary between the sensing region and the peripheral region is a curved line or a circle in a plan view for the purpose of forming a flexible print circuit board connection to a touch screen of a touch sensitive watch. 	Regarding claim 15, Dongwoo as modified by Ahn discloses 20an electronic device, comprising (Fig. 6): 	a display panel (Fig. 6, display panel 360, machine translation page 5); 	a touch panel disposed on the display panel (Fig. 6, touch sensor layer 200, machine translation page 5); 	a printed circuit film electrically connected to the touch panel (Fig. 5, flexible printed circuit board 170, machine translation page 5); and 	an optical film disposed on the touch panel (Dongwoo, Fig. 1, optical film 150 is disposed on the touch sensor layer 100),348836L-1774 (LO-301484-US) wherein: 	5a portion of the printed circuit film is disposed between the optical film and the touch panel in a thickness direction of the touch panel (Dongwoo, Fig. 1, boundary near element 160 is disposed between the optical film 150 and the touch sensor layer 100 when viewed from a direction of the right end of touch sensor layer 100 toward the optical layer 150 (i.e., a thickness direction – the Examiner takes a broadest reasonable interpretation of a thickness layer direction since this term is an arbitrary direction as currently claimed).	Dongwoo does not explicitly disclose in the embodiment of Fig. 6 wherein	the printed circuit film comprises a base layer,	a conductive layer disposed on a first surface of the base layer, 	a coverlay configured to cover at least a portion of the conductive layer.
	Dongwoo further teaches in the embodiment of Fig. 1	the printed circuit film comprises a base layer (Dongwoo, Fig. 1, machine translation page 3, core layer 175),	a conductive layer disposed on a first surface of the base layer (Dongwoo, Fig. 1, machine translation page 3, lower circuit wirings 172a), 	a coverlay configured to cover at least a portion of the conductive layer (Dongwoo, Fig. 1, machine translation page 3, lower cover layer 172a is a coverlay that covers at least a portion of the conductive layer 174a)	Dongwoo does not explicitly disclose 10an end of the coverlay is disposed on the touch panel.	Ahn teaches an edge of the touch screen panel contacts the flexible printed circuit board (Fig. 9, [0102-0103], desiccants 59 used at edge of touch screen panel 53 that contacts flexible printed circuit board 55).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dongwoo to include desiccants and have an end (i.e., bottom end) of the coverlay is disposed on the touch panel, such as taught by Ahn, for the purpose of corrosion prevention and insulation (Ahn, [0103]).
	Regarding claim 16, Dongwoo as modified by Ahn discloses the electronic device of claim 15, wherein the end of the coverlay is disposed between the optical film and the touch panel (Dongwoo, Fig. 1, end of coverlay at first bent portion C1 is disposed between the optical film 150 and the touch sensor layer 100 when viewed from a direction of the right end of touch sensor layer 100 toward the optical layer 150). 	Regarding claim 17, Dongwoo as modified by Ahn discloses the electronic device of claim 15, wherein, when viewed in the thickness direction, the end of the coverlay is spaced apart from the optical film in a direction parallel to an upper surface of the touch panel (Dongwoo, Fig. 1, machine translation page 3, end of coverlay 172a in thickness direction as arbitrary direction of claim 15 has end of coverlay 172a at bent portion C1 spaced apart from upper surface of touch panel 100 since end at element 170 overhangs touch panel).
	Regarding claim 19, Dongwoo as modified by Ahn discloses the electronic device of claim 15, wherein: 	the touch panel comprises an edge extending along a first direction (Dongwoo, Figs. 1-2, machine translation pages 3-4, touch sensing layer with elements 110, 115, 120, 125, 130, 135, has a right side edge extending in a first (vertical) direction); 	the printed circuit film covers at least a portion of the edge (Dongwoo, Figs. 1-2, machine translation pages 3-4, the printed circuit film covers a portion of the edge to connect at bonding region B); and	358836L-1774 (LO-301484-US)a length of the edge in the first direction is greater than a width of the printed circuit film in the first direction (Dongwoo, Figs. 1-2, machine translation pages 3-4, bonding portion B where printed circuit film connects in vertically smaller than the width of the touch sensor in the vertical direction).  
	Regarding claim 20, Dongwoo as modified by Ahn discloses an electronic device, comprising (Fig. 6): 	5a display panel (Fig. 6, display panel 360, machine translation page 5); 	a touch panel disposed on the display panel (Fig. 6, touch sensor layer 200, machine translation page 5); and 	a printed circuit film electrically connected to the touch panel (Fig. 5, flexible printed circuit board 170, machine translation page 5).	Dongwoo does not disclose in the embodiment of Figs. 5-6 the printed circuit film comprising a first portion having a first thickness, and a second portion having a second thickness greater than the first thickness.	However, Dongwoo teach in another embodiment of Fig. 1 a flexible printed circuit board 170 comprising a first portion having a first thickness (Fig. 1, flexible printed circuit board 170 portion where lower cover layer 172a is removed is first thickness), and a second portion having a second thickness greater than the first thickness (Fig. 1, flexible printed circuit board 170 portion after first bent portion C1 adjacent both sides of conductive intermediate structure 160 having lower cover layer 172a is a second thickness).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dongwoo to have the printed circuit film comprising a first portion having a first thickness, and a second portion having a second thickness greater than the first thickness, as further taught by Dongwoo, because such a modification is a simple substitution of one type of flexible circuit connection structure for another producing a predictive result of electrically connecting the flexible circuit connection structure to the touch sensor layer.	Dongwoo does not explicitly disclose wherein a boundary between the first portion and the second portion contacts the touch panel.	Ahn teaches an edge of the touch screen panel contacts the flexible printed circuit board (Fig. 9, [0102-0103], desiccants 59 used at edge of touch screen panel 53 that contacts flexible printed circuit board 55).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dongwoo to include desiccants and have10 wherein a boundary (Dongwoo, Fig. 1, boundary is at right side of conductive intermediate structure 160) between the first portion and the second portion contacts the touch panel, such as taught by Ahn, for the purpose of corrosion prevention and insulation (Ahn, [0103]).
Allowable Subject Matter
Claims 4-6 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877. The examiner can normally be reached 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH PATRICK FOX
Examiner
Art Unit 2694



/JOSEPH P FOX/Examiner, Art Unit 2694  


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694